Citation Nr: 0726219	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
recurrent low back syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran retired in 1974 with over twenty years of 
service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

Although the veteran did not separately perfect an appeal 
pertaining to right leg radiculopathy this issue is a sub-
issue of his claim for an increased rating for his low back 
disability.  The Board finds, therefore, that the issue of 
entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy is within its jurisdiction.  See 
Buckley v. West, 12 Vet. App. 76, 81 (1988) (the Board has 
jurisdiction of all issues appropriately identified from the 
radix of the notice of disagreement).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's low back disability manifests in complaints 
of pain, and mild limitation of motion; and the veteran's 
condition is not reflective of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.

3.  The veteran's right leg radiculopathy, as a residual of 
the veteran's service-connected low back disability, 
manifests with decreased reflexes and decreased sensory 
perception in the lower right extremities; there is no 
evidence of moderate incomplete paralysis and no evidence of 
muscle atrophy in the right leg.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a recurrent low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45 (2006); 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); 38 C.F.R. 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

2.  Since November 1, 2006, the criteria for a disability 
rating in excess of 10 percent for right leg radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.120, 4.124a, Diagnostic Code 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a letter dated August 5, 2003, issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of, or submit any further 
evidence that pertains to the claims.  Additionally, a letter 
of April 25, 2005, advised the veteran to submit anything 
pertinent to the claim in his possession.  Lastly, in a March 
20, 2006, letter, the RO provided notice of the information 
and evidence needed to establish a disability rating and 
effective date for the disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records, and VA examination reports.  The veteran indicated 
in July 2003 correspondence that records were held by Dr. H 
(Hemet, CA 1976) and Dr. L (Hemet, CA 1978-1985).  In a VA 
form 4138 received by the RO August 26, 2003, the veteran 
stated that he would, "forward additional VA Form 21-4142 
for Dr. H and Dr. L when [he] can verify their address (or if 
they are still in business)."  There are no further 
materials associated with these private medical doctors in 
the claims file; therefore, the Board assumes that the 
veteran was not able to obtain medical records from these 
physicians.  In July 2003 correspondence, the veteran 
indicated that medical records were held at March AFB, Hickam 
AFB, and Trippler AMC.  The veteran indicated that he had 
other evidence in his possession on VA form 4138 received by 
the RO on June 23, 2005.  In response, the RO sent a letter 
advising the veteran that the evidence should be submitted 
within 60 days or the RO should be notified that additional 
time was necessary to procure the evidence.  There is no 
response from the veteran to this notice contained in the 
claims file.  Records from the above military bases have been 
associated with the claims file.  As there are no additional 
records which the RO is responsible for obtaining, the Board 
observes that there are no outstanding records pertinent to 
this appeal. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Disabilities 
must be reviewed in relation to their history.  Id.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2 (2006); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2006); where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2006); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. § 
4.10 (2006).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
private medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Low Back Disability 

The veteran's low back disability has been evaluated using 
the criteria for a lumbosacral strain under Diagnostic Code 
(DC) 5295.  See 38 C.F.R. § 4.71a, DC 5295 (2002) ("old 
criteria").  These criteria were amended effective September 
26, 2003.

Under the old criteria for rating a lumbosacral strain under 
DC 5295, a strain with only slight subjective symptoms 
warrants a 0 percent rating; a strain with characteristic 
pain on motion warrants a 10 percent rating; a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating; and a severe strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised.   See 68 
Fed. Reg. 51454 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, DC 5235 to 5243 (2006).

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
............50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................................40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
....................................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
...........................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height............10

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).   
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOPGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (West 
2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for a lumbosacral strain may be 
applied.  Effective September 26, 2003, the revised general 
rating criteria for the spine may also be applied, but only 
if they are more beneficial to the veteran.

In order to receive a higher 20 percent rating under the old 
criteria, the veteran must exhibit muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A review of the reports of the December 
2004 and November 2006 VA examinations indicate he exhibits 
characteristic pain on motion, which is equivalent to a 10 
percent rating.  He does not, however, have objective signs 
of muscles spasms or the loss of lateral spine motion.  So a 
higher 20 percent rating is not warranted under the old 
criteria for evaluating a lumbosacral strain.

The Board has also considered whether the veteran might be 
entitled to a higher 20 percent rating under the old criteria 
for rating limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5292 (2002).  Under these criteria, a 20 percent rating is 
warranted for moderate limitation of motion.  Normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  See 38 
C.F.R. § 4.71a, DCs 5235-5243, note 2 (see also Plate V).

During the December 2004 VA peripheral nerve examination, the 
veteran's lumbar motions were noted to be gonometrically 
normal.  In other words, he exhibited full range of motion of 
the lumbar spine.  During a separate December 2004 VA 
orthopedic examination, forward flexion of the dorsal lumbar 
spine was to 85 degrees, backward extension was to 15 
degrees, lateral flexion was to 20 degrees bilaterally, and 
rotation was to 30 degrees.  The results of the November 2006 
VA examination were similar in that range of motion testing 
revealed that the veteran could bend backward at the waist to 
10 degrees, lateral flexion was to 15 degrees on the left and 
5 degrees on the right, forward flexion was to 70 degrees, 
rotation to the right was to 35 degrees, rotation to the left 
was to 20 degrees.  There was pain on all ranges of motion, 
and evidence of some decreased sensation in the right lower 
extremity.   However, there was no indication of additional 
limitation of motion by pain, fatigue, weakness or lack of 
endurance affecting the lumbar spine.  This was confirmed in 
a January 2007 addendum from the examining VA physician who 
concluded there would be no change in the results of the 
November 2006 VA examination report with repetitive use on 
range of motion testing.  The pertinent diagnostic impression 
of the November 2006 VA examination was degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  These results however, are indicative of no more than 
mild limitation of motion.  So a higher 20 percent rating is 
not warranted under the old criteria for limitation of 
motion.

As of September 26, 2003, the revised general rating criteria 
for the spine may also be applied.  To receive a higher 20 
percent rating, forward flexion must be greater than 30 
degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine must not be 
greater than 120 degrees; or there must be muscle spasm or 
guarding severe enough to result to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

As mentioned, the veteran only has mild limitation of motion 
of the lumbar spine.   At the very worst, he has had forward 
flexion to 70 degrees - so, insufficient for a 20 percent 
rating.  And the combined range of motion of his 
thoracolumbar spine, at the very worst, has been 150 degrees 
- so, again, insufficient for a 20 percent rating.   And 
although there was some tenderness of the right sacroiliac 
joints and right sciatic notch area, there was no indication 
of muscle spasm, guarding, or abnormal spinal contour.  And 
while there has been evidence of neurological impairment, the 
record reflects that a separate disability rating of 10 
percent has already been awarded by the RO based on 
radiculopathy in the right lower extremity.  The issue of 
whether a higher evaluation is warranted for that disability 
will be addressed in greater detail in a separate section 
below. 

The Board has considered whether the evidence would support 
the assignment of an increased rating, as contemplated by the 
Court in Deluca.  However, although there have been 
complaints of pain due to the service-connected back 
disability, the Board believes that the objective clinical 
findings do not reflect a degree of impairment which would 
allow for the assignment of additional disability under 38 
C.F.R. §§ 4.40 or 4.45.  Furthermore, although pain on motion 
has been found, the Board believes that the additional 
limitation of motion caused by that pain is already 
contemplated the assignment of a 10 percent rating. 

For these reasons, the claim for a rating higher than 10 
percent for a low back disability must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Right Leg Radiculopathy

The Board notes that a separate rating based on neurological 
abnormalities is contemplated by the general rating criteria 
that became effective on September 26, 2003.

The record reflects that a separate disability rating of 10 
percent has already been awarded by the RO based on 
radiculopathy in the right lower extremity, effective 
November 1, 2006.  It has been rated under the provisions of 
38 C.F.R. Part 4, DC 8520.

It appears that the RO assigned an effective date of November 
1, 2006, based on the fact that the VA orthopedic examination 
on that date was the first evidence of record demonstrating 
that a separate compensable rating was warranted based on 
radiculopathy in the right lower extremity.

The veteran has not disagreed with the effective date 
assigned for the separate evaluation.  Thus, this discussion 
is limited to whether an increased evaluation is warranted 
beginning on and after November 1, 2006.

Under DC 8520, pertaining to paralysis of the sciatic nerve, 
a 10 percent rating is warranted if paralysis is mild, a 20 
percent rating is warranted if it is moderate, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, DC 8520.

During the veteran's VA medical examination in November 2006, 
he stated that weakness in his right leg bothered him, 
particularly when he was driving.  Also, the pain in his back 
radiated down his right leg, about half of the time.  

The physician's report of the November 2006 examination 
indicates that the extensor hallucis longus are normal and 
symmetrical and the "strength at the right knee of the 
flexors and extensors of the right knee are very slightly 
decreased when compared to the left, perhaps 4.5/5.0."  The 
veteran notes decreased perception of light touch over the 
lateral aspect of the right foot and right lower leg when 
compared to the left; however, he does perceive light touch 
in these areas.  Concerning the veteran's reflexes, the 
veteran has no right knee and right ankle jerk. 

Based on the aforementioned, it is clear that since November 
1, 2006, as a result of the veteran's service-connected right 
leg radiculopathy, he experiences little motor impairment.  
To the extent the veteran does, in fact, experience any 
impairment of the sciatic nerve, that impairment is mainly 
sensory with a very slight loss of strength.  Under the 
circumstances, the Board is of the opinion that the veteran's 
service-connected right leg radiculopathy is consistent with 
no more than mild incomplete paralysis of the sciatic nerve.  
Accordingly, the 10 percent evaluation currently in effect is 
appropriate, and an increased rating is not warranted.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.   
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
low back disorder and right leg radiculopathy have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings.  Rather, 
as recently as the date of the November 2006 VA orthopedic 
examination, he stated that he has been on regular retirement 
for a number of years and is able to do chores around the 
house such as raking leaves and has no problems with his 
activities of daily living.  The Board observes that these 
anecdotes do not represent an exceptional or unusual 
disability picture as contemplated by 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board finds that the criteria 
for submission for consideration of extra-schedular ratings 
are not met.

ORDER

Entitlement to an evaluation in excess of 10 percent for a 
low back disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy is denied.




____________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


